DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election with traverse of Group I and Species A, corresponding to claims 1-3 and 5-18, in the reply on 03/21/2022 is acknowledged. The traversal is on the ground(s) that there would not be an undue burden to search all the claims. This is found persuasive; therefore, Examiner withdraws the previous restriction requirement mailed on 01/21/2022, and all claims are examined.


Claim Objections
Claims 3-4, 8, and 10-11 are objected to because of the following informality:
	Claims 3-4, 8, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites “the n-type silicon layer” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a n-type silicon layer”.  Appropriate correction is required.
	Claim 20 recites “the efficiency” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “an efficiency”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over PEIBST (US 20180374976 A1) in view of GREEN (US 20160190377 A1).
	Regarding claim 1, PEIBST teaches a tandem photovoltaic cell (see the tandem solar cell structure in Fig. 1), comprising in order relative to incident light:
an anti-reflection outer layer (see the layer 102 to reduce the reflection at the front side of the solar cell and/or to passivate it, see [0040]);
a transparent conductive oxide layer (Regarding the claimed “a transparent conductive oxide layer”, GREEN discloses a stacked solar cell, wherein the function of the conductive layer 116 is to create a low resistivity path for current extraction to the contacts 118 and the layer 116 is realized by using a transparent conductive oxide (TCO) [0046].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent conductive oxide (TCO) layer in the device of PEIBST as taught by GREEN, because the transparent conductive oxide (TCO) layer creates a low resistivity path for current extraction to the contacts. 
a hole transport layer (see the layer 103 for extracting holes from the absorber 104); 
a perovskite layer (see the second perovskites absorber 104; [0037] Possible materials for the second absorber 104 according to the embodiment of the invention shown in FIG. 1 are the material class of perovskites; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the perovskites material for the second absorber in the device of PEIBST, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)); 
an electron transport layer comprising p+-porous silicon (see the amorphous silicon layer 106; [0039] The amorphous or partially crystalline or polycrystalline silicon layer 106 may also be deposited using various processes. Chemical vapour deposition processes, supported either by plasma excitation or thermal excitation, are suitable for this purpose. The p-doping of layer 106 required in the embodiment represented in FIG. 1 may be carried out either in-situ during deposition or subsequently; [0055] wherein the amorphous silicon layer is highly p-doped (106); Based on the disclosure, the amorphous silicon layer 106 is p+ type and the chemical vapour deposition process necessarily provides the silicon layer with a certain amount of porosity; Regarding the claimed “electron transport”, since modified PEIBST meets all the composition requirements of the claimed product (see the discussion above), the property regarding “electron transport” would obviously have been present in modified PEIBST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.); and 
a back contact (see the back contacts 111).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	PEIBST teaches an n-type silicon layer or a p-type silicon layer between the electron transport layer and the back contact (see the layer 109 consisting of n-doped crystalline silicon [0040]).  

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	PEIBST teaches the electron transport layer comprises at least 90 wt.% p+-porous silicon, relative to total electron transport layer weight (The amorphous silicon layer 106, which is p+ type and porous, considered to comprise 100 wt% p+-porous silicon).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	PEIBST teaches the electron transport layer comprises no filler (The amorphous silicon layer 106, which is p+ type and porous, considered to comprise no filter).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	PEIBST teaches the electron transport layer comprises no perovskite material beyond a depth of 10% of an electron transport layer thickness (Since there is a intervening layer of the layer 105 for extracting electrons from the absorber 104, the amorphous silicon layer 106, which is p+ type and porous, considered to comprise no perovskite material beyond a depth of 10% of the amorphous silicon layer thickness).


	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.	
	PEIBST teaches no antireflective layer between a charge transporting layer, light absorbing layers, and/or silicon layer (see Fig. 1 and the rejection of claim 1).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.	
	PEIBST teaches no reflective layer beneath the electron transport layer relative to the incident light (see Fig. 1 and the rejection of claim 1).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.	
	PEIBST teaches a photon conversion efficiency of at least 20% (Regarding the claimed “a photon conversion efficiency of at least 20%”, since modified PEIBST meets all the compositional and structural requirements of the claimed product (see the discussion above), the property regarding “a photon conversion efficiency of at least 20%” would obviously have been present in modified PEIBST’s device.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 1.	
	PEIBST teaches irradiating the cell of claim 1 with sunlight (see the solar irradiation 100) (see Fig. 1 and the rejection of claim 1).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 1.	
	PEIBST teaches a method of making the cell of claim 1, the method comprising: combining the perovskite layer with an upper surface of the electron transport layer (see combining the second perovskites absorber 104 with the upper surface of the amorphous silicon layer 106 via the layer 105), in a direction relative to the incident light (see Fig. 1 and the rejection of claim 1).

	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 1.	
	PEIBST teaches a method of improving efficiency of a tandem perovskite solar cell, the method comprising: irradiating the incident light through the electron transport layer, comprising the porous silicon, of the cell of claim 1 (see Fig. 1 and the rejection of claim 1), wherein the photon conversion efficiency is improved relative to tandem perovskite solar cells lacking the porous silicon (Regarding the claimed “wherein the photon conversion efficiency is improved relative to tandem perovskite solar cells lacking the porous silicon”, since modified PEIBST meets all the compositional and structural requirements of the claimed product (see the discussion above), the property regarding “wherein the photon conversion efficiency is improved relative to tandem perovskite solar cells lacking the porous silicon” would obviously have been present in modified PEIBST’s device.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).

	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PEIBST (US 20180374976 A1) in view of GREEN (US 20160190377 A1) as applied claim 1 above, further in view of UZU (US 20180226529 A1).
	Regarding claims 14-15, Applicant is directed above for a full discussion as applied to claim 1.	
	Regarding the claimed “wherein the perovskite layer comprises a compound of formula (I) RNH3PbX3 (I), wherein R is an alkyl group and X is a halide” in claim 14 and “wherein R is methyl or ethyl and X is Br or I” in claim 15, PEIBST teaches the perovskite layer (see the rejection of claim 1), but does not explicitly disclose the claimed “a compound of formula (I) RNH3PbX3 (I), wherein R is an alkyl group and X is a halide”.  However, UZU discloses a multi-junction photoelectric conversion device, wherein the compound that forms the perovskite crystal material is represented by, for example, a general formula of RNH3MX3, in the formula, R is a methyl group, M is Pb, X is Br or I [0040].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the RNH3MX3 material, wherein R is a methyl group, M is Pb, X is Br or I for the perovskite layer in the device of modified PEIBST as taught by UZU, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726